              Case
              Case1:15-cr-00867-RMB
                   1:15-cr-00867-RMB Document
                                     Document692
                                              691 Filed
                                                  Filed12/08/20
                                                        12/08/20 Page
                                                                 Page11of
                                                                       of11
                                                                          3




ROBERT M. CARY
  (202) 434-5175
  rcary@wc.com
                                                                               Government to respond by Monday,
                                                                                December 14, 2020 (noon).
                                                December 8, 2020

  Via ECF

  Hon. Richard M. Berman
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan U.S. Courthouse                                            12/8/2020
  500 Pearl Street
  New York, New York 10007

             Re:   United States v. Türkiye Halk Bankasi A.Ş., S6 15 Cr. 867 (RMB)

  Dear Judge Berman:

         We submit this letter motion to respectfully request that the government be ordered to
  produce custodial information for the nearly 1.2 million emails produced in discovery.1 The
  government does not dispute that it is obligated to produce this information, but it has failed to
  do so despite repeated defense requests.

  I.         The government has not produced all of its required discovery.

          Halkbank was arraigned on March 31, 2020. It was not until June 29, 2020, however,
  that the government first requested that the defense provide the government a hard drive so that
  the government could comply with its discovery obligations. The defense sent a hard drive the
  same day. On July 1, 2020, the government produced a limited number of documents via its
  “box” website that consisted of the publicly-available Atilla exhibits and transcripts as well as
  some (but not all) of the documents purportedly collected by Turkish police. The government
  did not produce any discovery on the requested hard drive.

         After multiple defense inquiries, the defense finally received two hard drives from the
  government on September 21, 2020. One of these hard drives contained more than a terabyte of
  data constituting nearly 1.2 million documents, which the government represented were “[e]mail


  1
    This submission does not withdraw nor waive any argument related to Halkbank’s petition for mandamus on
  recusal or Halkbank’s position that this case should be stayed pending resolution of Halkbank’s sovereign immunity
  appeal. Halkbank continues to object to this case proceeding until the recusal and sovereign immunity issues have
  been fully and finally decided, but it must act given the current trial schedule.
          Case
          Case1:15-cr-00867-RMB
               1:15-cr-00867-RMB Document
                                 Document692
                                          691 Filed
                                              Filed12/08/20
                                                    12/08/20 Page
                                                             Page22of
                                                                   of11
                                                                      3


December 8, 2020
Page 2

contents obtained from the execution of search warrants.”2 During a meet and confer about the
timeliness of the government’s discovery, the government stated that the nearly two-month delay
occurred because the FBI needed to process and export the data.3

        The defense then began the time-consuming process of loading the massive amount of
data onto its own review platform. This process was not completed until mid-October. Once
loaded, it became apparent that the government’s production failed to include the custodian field,
which tells the reviewer who possessed each document. This information is not only necessary
for witness examination and preparation, but also for determining how to structure an effective
review of more than a million documents.

        On October 28, 2020, the defense requested this critical custodial information. See Ex. A
(10/28/20 Letter from Latcovich to Lockard). The government responded on November 2, 2020,
agreeing to produce the custodial information and stating that they “expect to receive it sometime
this week.” Ex. B (11/2/20 Email from Lockard to Latcovich). The government failed to
produce the information. The defense raised the issue again in a November 10, 2020 meet and
confer, during which the government claimed that we should get the information “shortly.”
Again, not true. The defense followed up via letter on November 17, 2020, but again the
government failed to produce the information. Ex. C (11/17/20 Letter from Latcovich to
Lockard). Although the defense is certainly sympathetic to the burdens imposed by large
volumes of discovery—particularly during a global pandemic—the government has never
offered any explanation for its failure to produce this information, which should have been
produced (along with all the other Rule 16 discovery that had already been processed and
produced to Atilla) at arraignment.

II.      There is no dispute that this information is discoverable.

        To its credit, the government has never disputed that the defense is entitled to this custodial
information, which the government possesses. Nor could it. Custodial information is critical to
both (1) structuring a document review and (2) witness preparation and examinations. This is
particularly true when the government has produced nearly 1.2 million documents, most of which
include foreign languages. The fact that these documents may be emails that include information
about who sent or received the email does not alleviate the government’s obligation to produce
custodial information:

         [E]ven if duplicative, obtaining the information about [the] custodian of a text
         message or email yields pertinent information. That is, even if an email was

2
 For comparison purposes, the entire Library of Congress’s print collection has been widely reported to constitute
approximately 10 terabytes.
3
 Notably, the government’s discovery is not complete. For example, the government has only produced ten
documents from the Treasury Department, the alleged victim of Count 1. The government has stated in meet and
confers that it has asked Treasury to search for additional documents, but it has refused to provide any information
on which custodians are being searched, how the search is structured (e.g., search terms), or when the defense can
expect to see the results of this search.
        Case
        Case1:15-cr-00867-RMB
             1:15-cr-00867-RMB Document
                               Document692
                                        691 Filed
                                            Filed12/08/20
                                                  12/08/20 Page
                                                           Page33of
                                                                 of11
                                                                    3


December 8, 2020
Page 3

       produced from one witness’s custodial inbox, producing the same email from
       another witness’s inbox establishes that the second witness received the email (and
       helps counter any suggestion that he or she lacked knowledge of or did not receive
       the email in question).

Thomas v. City of New York, No. 19-CV-4791-NGG-SJB, 2020 WL 5552199, at *1 (E.D.N.Y.
Sept. 16, 2020). Although Thomas was a civil case, its reasoning applies with equal force in our
criminal case.

                                *       *      *       *      *

       For six weeks, the defense has been requesting critical information necessary for both
document review and witness examinations. The government has never disputed that it should
produce this information, but at the same time, it has never explained its latest extensive
discovery delay. Accordingly, the government should be ordered to immediately produce the
requested custodial information.

                                                    Respectfully,

                                                    /S Robert M. Cary

                                                    Robert M. Cary

cc:    Counsel of record
Case
Case 1:15-cr-00867-RMB
     1:15-cr-00867-RMB Document
                       Document 691-1
                                692 Filed
                                      Filed12/08/20
                                            12/08/20 Page
                                                      Page4 1ofof113




   Exhibit A
               Case
               Case 1:15-cr-00867-RMB
                    1:15-cr-00867-RMB Document
                                      Document 691-1
                                               692 Filed
                                                     Filed12/08/20
                                                           12/08/20 Page
                                                                     Page5 2ofof113




SIMON A. LATCOVICH
     (202) 434-5967
  slatcovich@wc.com




                                                  October 28, 2020


    Via Email

    Michael Dennis Lockard
    Sidhardha Kamaraju
    David William Denton, Jr.
    Jonathan Rebold
    Kiersten Fletcher
    United States Attorney’s Office for the Southern District of New York
    One St. Andrew’s Plaza
    New York, NY 10007


              Re:     United States v. Turkiye Halk Bankasi, A.S., a/k/a “Halkbank,” No. S6 15 CR.
                      867 (RMB)

    Dear Counsel:

                  I write to follow up on your recent production of documents. The government
    produced nearly 1.3 million emails nearly six months after arraignment, claiming that it took
    eleven weeks for the FBI to process the emails. Despite this delay, however, the government’s
    processed production does not include custodial information for any of these emails. Please
    explain why the government did not produce this critical information, which is not only part of
    any normal document production,1 but critical for conducting a timely review and preparing for
    witness examinations.




    1
      See, e.g., “Recommendations for Electronically Stored Information (ESI) Discovery Production in Federal
    Criminal Cases,” Department of Justice (DOJ) and Administrative Office of the U.S. Courts (AO) Joint Working
    Group on Electronic Technology in the Criminal Justice System (JETWG) (February 2012) at Strategies p.4 (“When
    a party produces ESI from a seized or searched third-party digital device (e.g., computer, cell phone, hard drive,
    thumb drive, CD, DVD, cloud computing, or file share), the producing party should identify the digital device that
    held the ESI, and, to the extent that the producing party already knows, provide some indication of the device’s
    probable owner or custodian and the location where the device was seized or searched.”), available at
    https://www.justice.gov/archives/dag/page/file/913236/download.
       Case
       Case 1:15-cr-00867-RMB
            1:15-cr-00867-RMB Document
                              Document 691-1
                                       692 Filed
                                             Filed12/08/20
                                                   12/08/20 Page
                                                             Page6 3ofof113


October 28, 2020
Page 2
Case
Case 1:15-cr-00867-RMB
     1:15-cr-00867-RMB Document
                       Document 691-2
                                692 Filed
                                      Filed12/08/20
                                            12/08/20 Page
                                                      Page7 1ofof113




   Exhibit B
         Case
         Case 1:15-cr-00867-RMB
              1:15-cr-00867-RMB Document
                                Document 691-2
                                         692 Filed
                                               Filed12/08/20
                                                     12/08/20 Page
                                                               Page8 2ofof113


From:            Latcovich, Simon
To:              Halkbank; Halkbank
Subject:         FW: United States v. Halkbank
Date:            Monday, November 2, 2020 3:59:32 PM




Simon Latcovich
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5967 | (F) 202-434-5029
slatcovich@wc.com | www.wc.com/slatcovich


From: Lockard, Michael (USANYS) <Michael.Lockard@usdoj.gov>
Sent: Monday, November 02, 2020 3:21 PM
To: Latcovich, Simon <SLatcovich@wc.com>; Kirkpatrick, James <JKirkpatrick@wc.com>; Desai,
Damayanti <DDesai@wc.com>; Cary, Rob <RCary@wc.com>
Cc: Rebold, Jonathan (USANYS) <Jonathan.Rebold@usdoj.gov>; Kamaraju, Sidhardha (USANYS)
<Sidhardha.Kamaraju@usdoj.gov>; Denton, David (USANYS) <David.Denton@usdoj.gov>; Fletcher,
Kiersten (USANYS) 1 <Kiersten.Fletcher@usdoj.gov>
Subject: RE: United States v. Halkbank

Simon,

Your letter from Friday expresses concern that the Government has filed a motion pursuant to the
Classified Information Procedures Act (“CIPA”). The Government has not filed a CIPA motion. On
Friday, we filed a letter to “request[] a conference pursuant to Section 2 of the Classified Information
Procedures Act,” to be held ex parte and under seal. Under Section 2 of CIPA, such conferences are
appropriate to “consider matters relating to classified information that may arise in connection with
the prosecution.” We have suggested that the defendant itself may wish to request such a
conference at an appropriate time in order to discuss with the Court, among other things, the
defendant’s theories of Brady as they may relate to any classified materials. As discussed on our call
Thursday, Halkbank will receive notice of any motion the Government files pursuant to CIPA.

You also requested, in your letter dated October 28, 2020 and during the call on Thursday, the
production of custodian information with respect to emails produced on the 2 terabyte hard drive
and information corresponding to a “sort date” field. We have requested the custodian information
so that it can be provided to you, and expect to receive it sometime this week. We have also been
advised that information corresponding to “sort date” appears in the “EMAIL_SENT_DATE_TIME” or
“EMAIL_RECEIVED_DATE_TIME” fields. Please let us know if the data in those fields does not
accomplish the purpose of the “sort date” information you requested.

Thanks,
Michael
        Case
        Case 1:15-cr-00867-RMB
             1:15-cr-00867-RMB Document
                               Document 691-2
                                        692 Filed
                                              Filed12/08/20
                                                    12/08/20 Page
                                                              Page9 3ofof113


From: Latcovich, Simon <SLatcovich@wc.com>
Sent: Friday, October 30, 2020 11:10 PM
To: Rebold, Jonathan (USANYS) <JRebold@usa.doj.gov>; Lockard, Michael (USANYS)
<MLockard@usa.doj.gov>; Kamaraju, Sidhardha (USANYS) <SKamaraju@usa.doj.gov>; Denton, David
(USANYS) <DDenton@usa.doj.gov>; Fletcher, Kiersten (USANYS) 1 <KFletcher1@usa.doj.gov>
Cc: Kirkpatrick, James <JKirkpatrick@wc.com>; Desai, Damayanti <DDesai@wc.com>; Cary, Rob
<RCary@wc.com>
Subject: United States v. Halkbank

Counsel,

Please see the attached correspondence.

Best regards,
Simon

Simon Latcovich
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5967 | (F) 202-434-5029
slatcovich@wc.com | www.wc.com/slatcovich




This message and any attachments are intended only for the addressee and may contain information that is
privileged and confidential. If you have received this message in error, please do not read, use, copy, distribute, or
disclose the contents of the message and any attachments. Instead, please delete the message and any attachments
and notify the sender immediately. Thank you.
Case
Case 1:15-cr-00867-RMB
     1:15-cr-00867-RMB Document
                       Document 692
                                691-3Filed
                                        Filed
                                            12/08/20
                                              12/08/20Page
                                                        Page
                                                           101ofof11
                                                                   2




    Exhibit C
              Case
              Case 1:15-cr-00867-RMB
                   1:15-cr-00867-RMB Document
                                     Document 692
                                              691-3Filed
                                                      Filed
                                                          12/08/20
                                                            12/08/20Page
                                                                      Page
                                                                         112ofof11
                                                                                 2




SIMON A. LATCOVICH
     (202) 434-5967
  slatcovich@wc.com




                                            November 17, 2020


    Via Email

    Michael Dennis Lockard
    Sidhardha Kamaraju
    David William Denton, Jr.
    Jonathan Rebold
    Kiersten Fletcher
    United States Attorney’s Office for the Southern District of New York
    One St. Andrew’s Plaza
    New York, NY 10007


              Re:     United States v. Turkiye Halk Bankasi, A.S., a/k/a “Halkbank,” No. S6 15 CR.
                      867 (RMB)

    Dear Counsel:

            I write regarding the custodian data that you told us we would receive last week. I
    informed you three weeks ago that the nearly 1.3 million emails you produced to us inexplicably
    lacked a custodian metadata field, which is critical to our review of the documents. During our
    November 10 meet and confer, you said that the data was nearly ready and that you hoped to
    send it to us “in the next day or two.” On November 11, I wrote to you memorializing this
    assurance. It has now been a week since our meet and confer, and we still have not received the
    data or an explanation for the delay. When can we expect to receive it?
